United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Willimantic, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-884
Issued: August 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 4, 2013 appellant filed a timely appeal from a November 14, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
compensation and a February 21, 2013 nonmerit decision denying reconsideration. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over merits of this case. On appeal, appellant indicated that she was
enclosing a copy of her letter of explanation along with medical documentation that she sent but
was supposedly never received. The Board may not consider new evidence for the first time on
appeal that was not before OWCP at the time it issued its final merit decision in the case.2

1

5 U.S.C. § 8101 et seq.

2

See 20 C.F.R. § 501.2(c)(1).

ISSUES
The issues are: (1) whether appellant’s medical condition is causally related to the
August 13, 2012 work incident or factors of her employment; and (2) whether OWCP properly
denied her request for further merit review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 13, 2012 appellant, then a 54-year-old city carrier, filed a traumatic injury
claim alleging that she injured her lower back and experienced difficulty standing and walking
when she picked up a tray of mail. She stopped work that day. Appellant returned to full-time
regular duty with no restrictions on August 31, 2012.
Medical reports were received from Dr. Michael J. Halperin, a Board-certified orthopedic
surgeon. In an August 23, 2012 duty status report, Dr. Halperin noted that he examined
appellant on August 14, 2012 with a positive straight leg raise on the right leg. He diagnosed
right leg radiculopathy and opined that she was disabled from work. In an August 24, 2012
Form CA-16, Dr. Halperin listed that appellant underwent a discectomy at L4-5 in October 2011
and a magnetic resonance imaging (MRI) scan showed central canal stenosis at L3-4 with no
discectomy. He noted that on August 13, 2012, while at work, she experienced pain when
carrying something heavy. Dr. Halperin diagnosed right leg radiculopathy with L3-4 canal
stenosis and indicated that appellant was unable to resume work. On August 29, 2012 he
reported that she walked with a nonantalgic gait and was neurovascularly intact to the bilateral
lower extremities. Dr. Halperin noted that an MRI scan revealed lateral rescess stenosis on the
left at L4-5. He opined that appellant was much improved and that she would like to return to
work. In an August 29, 2012 work restriction form, Dr. Halperin advised that she could return to
full duty on August 31, 2012.
In an August 29, 2012 Form CA-17, duty status report, Kathleen Billings, a physician’s
assistant, noted that on August 13, 2012 appellant lifted a heavy object at work and experienced
low back and leg pain. She diagnosed right leg radiculopathy as due to the injury and opined
that appellant was able to return to full-time full-duty work.
In an October 9, 2012 letter, OWCP advised appellant of the deficiencies in her claim.3 It
requested that she provide medical evidence from a qualified physician who provided a detailed
well-rationalized opinion relating her diagnosed L3-4 spinal stenosis to her work duties and
address any preexisting symptoms or conditions which may be related to her current condition.
No additional evidence was received.
By decision dated November 14, 2012, OWCP denied appellant’s claim for
compensation. It accepted that the August 13, 2012 work incident occurred as alleged but found
that the medical evidence did not establish that her medical condition was causally related.

3

OWCP noted that appellant’s claim was originally received as a simple, uncontroverted case resulting in
minimal or no lost time from work and payment was approved for limited medical expenses without formal
adjudication.

2

On February 6, 2013 OWCP received appellant’s reconsideration request. In a
January 24, 2013 letter, appellant provided details about the mechanism of injury and the
medical care she received. Her symptoms started getting worse and she received epidural
injections. When appellant received OWCP’s denial, she thought it was for the epidural
injections and not the entire claim. She indicated that she was enclosing Dr. Halperin’s MRI
scans as well as other documentation from the August injury. No additional evidence was
received.
By decision dated February 21, 2013, OWCP denied appellant’s request for
reconsideration on the grounds that she did not advance a point of law or submit new and
relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.5
Causal relationship is a medical issue.6 The medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,7 must be
one of reasonable medical certainty8 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.9
ANALYSIS -- ISSUE 1
Dr. Halperin saw appellant on August 14, 2012 and excused her from work due to right
leg radiculopathy. He offered no opinion on causal relationship or discussion of the work
incident. In subsequent reports, Dr. Halperin noted that appellant was carrying something heavy
at work when she experienced new pain in her back and leg. He diagnosed right leg
radiculopathy with L3-4 canal stenosis on the left. However, Dr. Halperin did not offer a
medical opinion on the subject of causal relationship. He did not discuss, with medical rationale,
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

3

how the August 13, 2012 lifting/carrying incident caused or aggravated any diagnosed condition.
While Dr. Halperin noted that appellant had carried something heavy at work, he did not provide
specific details as to the weight of the tray she carried, nor did he explain how carrying the tray
of mail would have caused or aggravated the low back condition. Without an affirmative
opinion with medical rationale as to how any diagnosed condition was caused or aggravated by
the August 13, 2012 incident, his reports do not establish the critical element of causal
relationship.10
A medical issue such as causal relationship can only be resolved through the submission
of probative medical evidence from a physician.11 While Ms. Billings, a certified physician’s
assistant, opined in an August 29, 2012 duty status report that appellant’s right leg radiculopathy
was due to the injury, her report does not constitute competent medical evidence as physician’s
assistants are not considered physicians as defined under section 8101(2) of FECA.12
As there is no medical evidence which offers a well-reasoned explanation of how the
August 13, 2012 incident caused a diagnosed medical condition, appellant has not met her
burden of proof to establish her claim for compensation benefits. The Board will therefore
affirm OWCP’s November 14, 2012 decision to deny her claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,13
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.14 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.15 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
10

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
11

Gloria J. McPherson, 51 ECAB 441 (2000).

12

5 U.S.C. § 8101(2); E.K., Docket No. 09-1827 (issued April 21, 2010) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); Allen C.
Hundley, 53 ECAB 551, 554 (2002).
13

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(1)-(2).

15

Id. at § 10.607(a).

4

The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record16 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.17
ANALYSIS -- ISSUE 2
Appellant did not identify a specific point of law or show that OWCP erroneously applied
or interpreted it. She also did not advance a new and relevant legal argument. In her request for
reconsideration, appellant provided mechanism and history of her injury and offered an
explanation that she thought OWCP was denying her request for epidural injections and not the
entire claim. However, she did not advance a relevant legal argument not previously considered
by OWCP. Thus appellant has not shown that OWCP erroneously applied or interpreted a
specific point of law and she has not advanced a relevant legal argument not previously
considered by OWCP.
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence not previously considered by OWCP, but appellant submitted no such evidence with
her reconsideration request. While appellant indicated in her reconsideration request that she
was enclosing additional evidence from Dr. Halperin and other documentation from the August
injury, no such evidence was received. Accordingly, the Board finds that she did not meet any of
the necessary requirements and she is not entitled to further merit review.18
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
medical condition is causally related to the August 13, 2012 work incident. The Board also finds
that OWCP properly denied her reconsideration request.

16

See A.L., Docket No. 08-1730 (issued March 16, 2009). See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

17

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

18

See L.H., 59 ECAB 253 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 and November 14, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

